DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 3/22/2021. Claims 20-39 are currently pending. Claims 1-19 have been previously canceled. Claims 20, 28, 30, 33, and 35 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 20 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Amano (US 2018/0194505 A1).
Regarding claim 20, Buchko discloses a packaging apparatus (10 – Fig. 1) for packaging objects, the packaging apparatus comprising: a conveying device (88a,b – Fig. 6) for transporting a continuous web of a first packaging material (14 – Fig. 1) in a transport direction (from right to left in Fig. 1); and a feed device (204 – Fig. 2) for feeding a continuous web of a second packaging material (the packaging material of 24 – Fig. 1) in the transport direction; wherein the conveying device comprises a first reception shaft (42 – Fig. 1) for receiving a first supply roll (16 – Fig. 1) of the first packaging material and the feed device comprises a second reception shaft (196 – Fig. 1) for receiving a second supply roll (24 – Fig. 1) of the second packaging material; wherein the first reception shaft is driven by a first drive motor (44 – Fig. 2) to carry out a rotational movement; and/or wherein the second reception shaft is driven by a second drive motor (col. 9, lines 15-18 in view of col. 3, lines 58-65 and the unlabeled motor of 204 depicted in Fig. 2) to carry out rotational movement, the first drive motor and the second drive motor being independent, distinct motors (see Fig. 2).
	However, Buchko does not expressly disclose that the first and second drive motors have a combined braking setting that is carried out by one or both of the motors.
	Amano teaches an apparatus (10 – Fig. 1) comprising a reception shaft (the reception shaft of 42 – Fig. 17) for receiving a roll (R – Fig. 17), wherein the reception shaft is driven by a motor (43 – Fig. 17) having a braking setting that is carried out by the motor (para. 0242) in (para. 0243, lines 12-16) and thereby prevent rips in the web.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first and second drive motors of Buchko to comprise a braking setting as taught by Amano in order to allow a fixed tensile force to be exerted on the web and thereby prevent rips in the web. 

Buchko, as modified by Amano, further teaches:
	Claim 24, a control device (76 – Fig. 3, Buchko) which is configured to control a movement of the first drive motor (col. 4, lines 43-45, Buchko).

	Claim 25, that a sensor (the assembly of 68 and 76 – Fig. 3, Buchko) is provided by which a movement of the web of the first packaging material (14 – Fig. 1, Buchko) can be detected (col. 4, line 49 – col. 5, line 3, Buchko).

	Claim 26, that a sensor (the assembly of 68 and 76 – Fig. 3, Buchko) is provided by which a movement of the web of the first packaging material (14 – Fig. 1, Buchko) can be detected (col. 4, line 49 – col. 5, line 3, Buchko).

	Claim 27, that the packaging apparatus has a molding station (18 – Fig. 1, Buchko) for molding placement elements for the reception of object in the web of first packaging material (col. 5, lines 48-57, Buchko).

	Claim 28, that the packaging apparatus (10 – Fig. 1, Buchko) has a sealing station (26 – Fig. 1, Buchko) downstream of a feed point at which the web of the second packaging material (the packaging material of 24 – Fig. 1, Buchko) is fed to the web of first packaging material (14 – Fig. 1, Buchko) by the feed device (204 – Fig. 2, Buchko) and the two webs are at least sectionally connectable to one another by means of said sealing station (col. 9, lines 26-33, Buchko).

	Claim 29, that the control device (76 – Fig. 3, Buchko) is configured to control the first drive motor (44 – Fig. 2, Buchko) in dependence on an operating parameter of the conveying unit. Note that the control device is a cam mechanism that rotates in response to the indexing of the first web of packaging material. The indexing is interpreted as the claimed operating parameter.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Amano (US 2018/0194505 A1) and Bonneville (US 2012/0292422 A1).
	Regarding claim 21, Buchko discloses essentially all of the elements of the claimed invention in claim 20.
	However, Buchko does not disclose that at least one of the first and second motors is a servomotor.
	Bonneville teaches a reception shaft (20 – Fig. 1) for receiving a supply roll (16 – Fig. 1), wherein the reception shaft is driven by a servomotor (14 – Fig. 1 and para. 0018, lines 11-12). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the first and second drive motors of Buchko and Amano with servomotors since they are analogous devices that perform the same function.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Amano (US 2018/0194505 A1) and Rubruck (US 4278213).
	Regarding claims 22 and 23, Buchko, as modified by Amano, teaches essentially all of the elements of the claimed invention in claim 20.
	However, Buchko, as modified by Amano, does not teach that the first and second drive motors directly drive and are integrated into their respective reception shaft.
	Rubruck teaches a drive motor (63 – Fig. 6) that directly drives and is integrated with a reception shaft (col. 11, lines 28-36). One of ordinary skill in the art, upon reading the teaching of Rubruck, would have recognized that directly driving and integrating the motor into the reception shaft would reduce the number of mechanisms required to drive the reception shaft and thereby reduce manufacturing costs.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the .

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Amano (US 2018/0194505 A1).
	Regarding claim 30, Buchko discloses a method of operating a packaging apparatus (10 – Fig. 1), the packaging apparatus comprising: a conveying device (88a,b – Fig. 6) for transporting a continuous web of a first packaging material (14 – Fig. 1) in a transport direction (from right to left in Fig. 1); and a feed device (204 – Fig. 2) for feeding a continuous web of a second packaging material (the packaging material of 24 – Fig. 1) in the transport direction; wherein the conveying device comprises a first reception shaft (42 – Fig. 1) for receiving a first supply roll (16 – Fig. 1) of the first packaging material and the feed device comprises a second reception shaft (196 – Fig. 1) for receiving a second supply roll (24 – Fig. 1) of the second packaging material; wherein the first reception shaft is driven by a first drive motor (44 – Fig. 2) to carry out a rotational movement; and/or wherein the second reception shaft is driven by a second drive motor (col. 9, lines 15-18 in view of col. 3, lines 58-65 and the unlabeled motor of 204 depicted in Fig. 2) to carry out rotational movement, the first drive motor and the second drive motor being independent, distinct motors (see Fig. 2), the method comprising the steps of detecting a movement parameter of the web of the second packaging material (the indexing of the second packaging material, col. 4, line 49 – col. 5, line 3 and col. 9, lines 4-6); and (see note). Note that a cam mechanism detects the indexing of the second web by rotating in response to the indexing of the second web. The indexing of the second web is interpreted as the claimed operating parameter and since the second drive motor is operated according to the position of the cam mechanism, the second drive motor is operated in dependence on the detected operating parameter.
However, Buchko does not expressly disclose that the first and second drive motors have a combined braking setting that is carried out by one or both of the motors.
	Amano teaches an apparatus (10 – Fig. 1) comprising a reception shaft (the reception shaft of 42 – Fig. 17) for receiving a roll (R – Fig. 17), wherein the reception shaft is driven by a motor (43 – Fig. 17) having a braking setting that is carried out by the motor (para. 0242) in order to allow a fixed tensile force to be exerted on the web (para. 0243, lines 12-16) and thereby prevent rips in the web.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first and second drive motors of Buchko to comprise a braking setting as taught by Amano in order to allow a fixed tensile force to be exerted on the web and thereby prevent rips in the web.

Buchko, as modified by Amano, further teaches:
	Claim 31, a movement parameter (the indexing operation, col. 4, line 49 – col. 5, line 3, Buchko) of the conveying unit is detected and the first drive motor is operated in dependence on the detected parameter (col. 4, line 49 – col. 5, line 3, Buchko).

	Claim 32, a transport of the web takes place in a clocked manner (col. 4, line 49 – col. 5, line 3, Buchko).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Amano (US 2018/0194505 A1).
	Regarding claim 33, Buchko discloses a method of operating a packaging apparatus (10 – Fig. 1), the packaging apparatus comprising: a conveying device (88a,b – Fig. 6) for transporting a continuous web of a first packaging material (14 – Fig. 1) in a transport direction (from right to left in Fig. 1); and a feed device (204 – Fig. 2) for feeding a continuous web of a second packaging material (the packaging material of 24 – Fig. 1) in the transport direction; wherein the conveying device comprises a first reception shaft (42 – Fig. 1) for receiving a first supply roll (16 – Fig. 1) of the first packaging material and the feed device comprises a second reception shaft (196 – Fig. 1) for receiving a second supply roll (24 – Fig. 1) of the second packaging material; wherein the first reception shaft is driven by a first drive motor (44 – Fig. 2) to carry out a rotational movement; and/or wherein the second reception shaft is driven by a second drive motor (col. 9, lines 15-18 in view of col. 3, lines 58-65 and the unlabeled motor of 204 depicted in Fig. 2) to carry out rotational movement, the first drive motor and the second drive motor being independent, distinct motors (see Fig. 2) wherein a movement parameter (the indexing operation, col. 4, line 49 – col. 5, line 3) of the conveying unit is detected and the first drive motor is operated in dependence on the detected parameter (col. 4, line 49 – col. 5, line 3).

	Amano teaches an apparatus (10 – Fig. 1) comprising a reception shaft (the reception shaft of 42 – Fig. 17) for receiving a roll (R – Fig. 17), wherein the reception shaft is driven by a motor (43 – Fig. 17) having a braking setting that is carried out by the motor (para. 0242) in order to allow a fixed tensile force to be exerted on the web (para. 0243, lines 12-16) and thereby prevent rips in the web.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first and second drive motors of Buchko to comprise a braking setting as taught by Amano in order to allow a fixed tensile force to be exerted on the web and thereby prevent rips in the web.

	Regarding claim 34, Buchko further discloses that a transport of the web takes place in a clocked manner (col. 4, line 49 – col. 5, line 3, Buchko).

Claims 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Buchko (US 5170611) in view of Ross (US 4868759) and Amano (US 2018/0194505 A1).
	Regarding claim 35, Buchko discloses a method of operating packaging apparatus (10 – Fig. 1), the packaging apparatus comprising: a conveying device (88a,b – Fig. 6) for transporting a continuous web of a first packaging material (14 – Fig. 1) in a transport direction (from right to left in Fig. 1); and a feed device (204 – Fig. 2) for feeding a continuous web of a second packaging material (the packaging material of 24 – Fig. 1) in the transport direction; wherein the conveying device comprises a first reception shaft (42 – Fig. 1) for receiving a first supply (16 – Fig. 1) of the first packaging material and the feed device comprises a second reception shaft (196 – Fig. 1) for receiving a second supply roll (24 – Fig. 1) of the second packaging material; wherein the first reception shaft is driven by a first drive motor (44 – Fig. 2) to carry out a rotational movement; and/or wherein the second reception shaft is driven by a second drive motor (col. 9, lines 15-18 in view of col. 3, lines 58-65 and the unlabeled motor of 204 depicted in Fig. 2) to carry out rotational movement, the first drive motor and the second drive motor being independent, distinct motors (see Fig. 2) wherein the following step is carried out: coupling the webs of the first and second packaging materials (col. 9, lines 26-33).
	However, Buchko does not expressly disclose that a state parameter is determined.
	Ross teaches a method of operating a packaging apparatus wherein the following steps are carried out to determine a state parameter (is the drive of the reception shaft moving at the required speed, col. 4, lines 3-5) of a supply roll arranged on a reception shaft (16 – Fig. 1): operating a conveying device using a predefined operating parameter (col. 2, lines 29-40); detecting at least one movement of a rotational movement of the supply roll which is thereby produced (col. 2, lines 16-25 and 57-59); and determining the state parameter on the basis of the operating parameter and of the movement parameter of the second supply roll (col. 3, line 57 – col. 4, line 10) in order to ensure that the reception shaft will let off the appropriate amount of film (col. 4, lines 7-10). One of ordinary skill in the art, upon reading the teaching of Ross, would have immediately recognized that the supply roll and reception shaft of Ross is analogous to the second supply roll and second reception shaft of Buchko.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Buchko to 
However, Buchko, as modified by Ross, does not expressly teach that the first and second drive motors have a combined braking setting that is carried out by one or both of the motors.
	Amano teaches an apparatus (10 – Fig. 1) comprising a reception shaft (the reception shaft of 42 – Fig. 17) for receiving a roll (R – Fig. 17), wherein the reception shaft is driven by a motor (43 – Fig. 17) having a braking setting that is carried out by the motor (para. 0242) in order to allow a fixed tensile force to be exerted on the web (para. 0243, lines 12-16) and thereby prevent rips in the web.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first and second drive motors of Buchko and Ross to comprise a braking setting as taught by Amano in order to allow a fixed tensile force to be exerted on the web and thereby prevent rips in the web.

Buchko, as modified by Ross and Amano, further teaches:
	Claim 36, that the movement parameter is position data (col. 2, lines 20-24 and 31-37, Ross).

	Claim 37, that a rotational speed of the second supply roll is detected (col. 4, lines 18-20, Ross), with this detection taking place by means of at least one contactless sensor (col. 2, lines 20-24 and 31-37, Ross).

	Claims 38 and 39, that a movement speed of the web of the second packaging material is detected (via the speed of the second supply roll, col. 4, lines 18-20, Ross).

Response to Arguments
Applicant’s arguments with respect to claims 20, 30, 33, and 35 have been considered but are moot because the new ground of rejection does not rely on the new grounds of rejection set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
4/28/2021